

	

		II

		 109th CONGRESS

		2d Session

		S. 2564

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. Burr (for himself,

			 Mr. Frist, Mr.

			 Enzi, Mr. Gregg,

			 Mr. Alexander, and

			 Mrs. Dole) introduced the following bill;

			 which was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To prepare and strengthen the biodefenses

		  of the United States against deliberate, accidental, and natural outbreaks of

		  illness, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Biodefense and Pandemic Vaccine and

			 Drug Development Act of 2006.

		2.Table of

			 contentsThe table of contents

			 of this Act is as follows:

			

				Sec. 1. Short title.

				Sec. 2. Table of contents.

				Sec. 3. Biomedical Advanced Research and Development Authority;

				National Biodefense Science Board.

				Sec. 4. Clarification of countermeasures covered by Project

				BioShield.

				Sec. 5. Orphan drug market exclusivity for countermeasure

				products.

				Sec. 6. Technical assistance.

				Sec. 7. Collaboration and coordination.

				Sec. 8. Procurement.

				Sec. 9. Rule of construction.

			

		3.Biomedical Advanced

			 Research and Development Authority; National Biodefense Science Board

			(a)In

			 generalTitle III of the

			 Public Health Service Act (42 U.S.C.

			 241 et seq.) is amended by inserting after section 319K the following:

				

					319L.Biomedical Advanced

				Research and Development Authority

						(a)DefinitionsIn this section:

							(1)BARDAThe term BARDA means the

				Biomedical Advanced Research and Development Authority.

							(2)FundThe term Fund means the

				Biodefense Medical Countermeasure Development Fund established under subsection

				(d).

							(3)Other

				transactionsThe term

				other transactions means transactions, other than procurement

				contracts, grants, and cooperative agreements, such as the Secretary of Defense

				may enter into under section 2371 of title 10, United States Code.

							(4)Qualified

				countermeasureThe term

				qualified countermeasure has the meaning given such term in

				section 319F–1.

							(5)Qualified

				pandemic or epidemic productThe term qualified pandemic or

				epidemic product has the meaning given the term in section

				319F–3.

							(6)Advanced

				research and development

								(A)In

				generalThe term

				advanced research and development means, with respect to a product

				that is or may become a qualified countermeasure or a qualified pandemic or

				epidemic product, activities that predominantly—

									(i)are conducted after basic research and

				preclinical development of the product; and

									(ii)are related to manufacturing the product on

				a commercial scale and in a form that satisfies the regulatory requirements

				under the Federal Food, Drug, and Cosmetic Act or under section 351 of this

				Act.

									(B)Activities

				includedThe term under

				subparagraph (A) includes—

									(i)testing of the product to determine whether

				the product may be approved, cleared, or licensed under the Federal Food, Drug,

				and Cosmetic Act or under section 351 of this Act for a use that is or may be

				the basis for such product becoming a qualified countermeasure or qualified

				pandemic or epidemic product, or to help obtain such approval, clearance, or

				license;

									(ii)design and development of tests or models,

				including animal models, for such testing;

									(iii)activities to facilitate manufacture of the

				product on a commercial scale with consistently high quality, as well as to

				improve and make available new technologies to increase manufacturing surge

				capacity;

									(iv)activities to improve the shelf-life of the

				product or technologies for administering the product; and

									(v)such other activities as are part of the

				advanced stages of testing, refinement, improvement, or preparation of the

				product for such use and as are specified by the Secretary.

									(7)Security

				countermeasureThe term

				security countermeasure has the meaning given such term in section

				319F–2.

							(8)Research

				toolThe term research

				tool means a device, technology, biological material (including a cell

				line or an antibody), reagent, animal model, computer system, computer

				software, or analytical technique that is developed to assist in the discovery,

				development, or manufacture of qualified countermeasures or qualified pandemic

				or epidemic products.

							(9)Program

				managerThe term

				program manager means an individual appointed to carry out

				functions under this section and authorized to provide project oversight and

				management of strategic initiatives.

							(10)PersonThe term person includes an

				individual, partnership, corporation, association, entity, or public or private

				corporation, and a Federal, State, or local government agency or

				department.

							(b)Strategic plan

				for countermeasure research, development, and procurement

							(1)In

				generalNot later than 6

				months after the date of enactment of the Biodefense and Pandemic Vaccine and

				Drug Development Act of 2006, the Secretary shall develop and make public a

				strategic plan to integrate biodefense and emerging infectious disease

				requirements with the advanced research and development, strategic initiatives

				for innovation, and the procurement of qualified countermeasures and qualified

				pandemic or epidemic products.

							(2)ContentThe strategic plan under paragraph (1)

				shall guide—

								(A)research and development, conducted or

				supported by the Department of Health and Human Services, of qualified

				countermeasures and qualified pandemic or epidemic products against possible

				biological, chemical, radiological, and nuclear agents and to emerging

				infectious diseases;

								(B)innovation in technologies that may assist

				advanced research and development of qualified countermeasures and qualified

				pandemic or epidemic products (such research and development referred to in

				this section as countermeasure and product advanced research and

				development); and

								(C)procurement of such qualified

				countermeasures and qualified pandemic or epidemic products by such

				Department.

								(c)Biomedical

				Advanced Research and Development Authority

							(1)EstablishmentThere is established within the Department

				of Health and Human Services the Biomedical Advanced Research and Development

				Authority.

							(2)In

				generalBased upon the

				strategic plan described in subsection (b), the Secretary shall coordinate and

				oversee the acceleration of countermeasure and product advanced research and

				development by—

								(A)facilitating collaboration among the

				Department of Health and Human Services, other Federal agencies, relevant

				industries, academia, and other persons, with respect to such advanced research

				and development;

								(B)promoting countermeasure and product

				advanced research and development;

								(C)facilitating contacts between interested

				persons and the offices or employees authorized by the Secretary to advise such

				persons regarding requirements under the Federal Food, Drug, and Cosmetic Act

				and under section 351 of this Act; and

								(D)promoting innovation to reduce the time and

				cost of countermeasure and product advanced research and development.

								(3)DirectorThe BARDA shall be headed by a Director

				(referred to in this section as the Director) who shall be

				appointed by the Secretary and to whom the Secretary shall delegate such

				functions and authorities as necessary to implement this section.

							(4)Duties

								(A)CollaborationTo carry out the purpose described in

				paragraph (2)(A), the Secretary shall—

									(i)facilitate and increase the expeditious and

				direct communication between the Department of Health and Human Services and

				relevant persons with respect to countermeasure and product advanced research

				and development, including by—

										(I)facilitating such communication regarding

				the processes for procuring such advanced research and development with respect

				to qualified countermeasures and qualified pandemic or epidemic products of

				interest; and

										(II)soliciting information about and data from

				research on potential qualified countermeasures and qualified pandemic or

				epidemic products and related technologies;

										(ii)at least annually—

										(I)convene meetings with representatives from

				relevant industries, academia, other Federal agencies, international agencies

				as appropriate, and other interested persons;

										(II)sponsor opportunities to demonstrate the

				operation and effectiveness of relevant biodefense countermeasure technologies;

				and

										(III)convene such working groups on

				countermeasure and product advanced research and development as the Secretary

				may determine are necessary to carry out this section; and

										(iii)carry out the activities described in

				section 7 of the Biodefense and Pandemic

				Vaccine and Drug Development Act of 2006.

									(B)Support

				advanced research and developmentTo carry out the purpose described in

				paragraph (2)(B), the Secretary shall—

									(i)conduct ongoing searches for, and support

				calls for, potential qualified countermeasures and qualified pandemic or

				epidemic products;

									(ii)direct and coordinate the countermeasure

				and product advanced research and development activities of the Department of

				Health and Human Services;

									(iii)establish strategic initiatives to

				accelerate countermeasure and product advanced research and development and

				innovation in such areas as the Secretary may identify as priority unmet need

				areas; and

									(iv)award contracts, grants, cooperative

				agreements, and enter into other transactions, for countermeasure and product

				advanced research and development.

									(C)Facilitating

				adviceTo carry out the

				purpose described in paragraph (2)(C) the Secretary shall—

									(i)connect interested persons with the offices

				or employees authorized by the Secretary to advise such persons regarding the

				regulatory requirements under the Federal Food, Drug, and Cosmetic Act and

				under section 351 of this Act related to the approval, clearance, or licensure

				of qualified countermeasures or qualified pandemic or epidemic products;

				and

									(ii)ensure that, with respect to persons

				performing countermeasure and product advanced research and development funded

				under this section, such offices or employees provide such advice in a manner

				that is ongoing and that is otherwise designated to facilitate expeditious

				development of qualified countermeasures and qualified pandemic or epidemic

				products that may achieve such approval, clearance, or licensure.

									(D)Supporting

				innovationTo carry out the

				purpose described in paragraph (2)(D), the Secretary may award contracts,

				grants, and cooperative agreements, or enter into other transactions, such as

				prize payments, to promote—

									(i)innovation in technologies that may assist

				countermeasure and product advanced research and development;

									(ii)research on and development of research

				tools and other devices and technologies; and

									(iii)research to promote strategic initiatives,

				such as rapid diagnostics, broad spectrum antimicrobials, and vaccine

				manufacturing technologies.

									(5)Transaction

				authorities

								(A)Other

				transactionsIn carrying out

				the functions under subparagraph (B) or (D) of paragraph (4), the Secretary

				shall have authority to enter into other transactions for countermeasure and

				product advanced research and development.

								(B)Expedited

				authorities

									(i)In

				generalIn awarding

				contracts, grants, and cooperative agreements, and in entering into other

				transactions under subparagraph (B) or (D) of paragraph (4), the Secretary

				shall have the expedited procurement authorities, the authority to expedite

				peer review, and the authority for personal services contracts, supplied by

				subsections (b), (c), and (d) of section 319F–1.

									(ii)Application of

				provisionsProvisions in such

				section 319F–1 that apply to such authorities and that require institution of

				internal controls, limit review, provide for Federal Tort Claims Act coverage

				of personal services contractors, and commit decisions to the discretion of the

				Secretary shall apply to the authorities as exercised pursuant to this

				paragraph.

									(iii)Authority to

				limit competitionFor

				purposes of applying section 319F–1(b)(1)(D) to this paragraph, the phrase

				BioShield Program under the Project BioShield Act of 2004 shall

				be deemed to mean the countermeasure and product advanced research and

				development program under this section.

									(iv)Availability

				of dataThe Secretary shall

				require that, as a condition of being awarded a contract, grant, cooperative

				agreement, or other transaction under subparagraph (B) or (D) of paragraph (4),

				a person make available to the Secretary on an ongoing basis, and submit upon

				request to the Secretary, all data related to or resulting from countermeasure

				and product advanced research and development carried out pursuant to this

				section.

									(C)Advance

				payments; advertisingThe

				authority of the Secretary to enter into contracts under this section shall not

				be limited by section 3324(a) of title 31, United States Code, or by section

				3709 of the Revised Statutes of the United States (41 U.S.C. 5).

								(D)Milestone-based

				payments allowedIn awarding

				contracts, grants, and cooperative agreements, and in entering into other

				transactions, under this section, the Secretary may use milestone-based awards

				and payments.

								(E)Foreign

				nationals eligibleThe

				Secretary may under this section award contracts, grants, and cooperative

				agreements to, and may enter into other transactions with, highly qualified

				foreign national persons outside the United States, alone or in collaboration

				with American participants, when such transactions may inure to the benefit of

				the American people.

								(F)Establishment

				of research centersThe

				Secretary may establish one or more federally-funded research and development

				centers, or university-affiliated research centers in accordance with section

				303(c)(3) of the Federal Property and Administrative Services Act of 1949 (41

				U.S.C. 253(c)(3)).

								(6)Vulnerable

				populationsIn carrying out

				the functions under this section, the Secretary may give priority to the

				advanced research and development of qualified countermeasures and qualified

				pandemic or epidemic products that are likely to be safe and effective with

				respect to children, pregnant women, and other vulnerable populations.

							(7)Personnel

				authorities

								(A)Specially

				qualified scientific and professional personnelIn addition to any other personnel

				authorities, the Secretary may—

									(i)without regard to those provisions of title

				5, United States Code, governing appointments in the competitive service,

				appoint highly qualified individuals to scientific or professional positions in

				BARDA, such as program managers, to carry out this section; and

									(ii)compensate them in the same manner in which

				individuals appointed under section 9903 of such title are compensated, without

				regard to the provisions of chapter 51 and subchapter III of chapter 53 of such

				title relating to classification and General Schedule pay rates.

									(B)Special

				consultantsIn carrying out

				this section, the Secretary may—

									(i)appoint special consultants pursuant to

				section 207(f); and

									(ii)accept voluntary and uncompensated

				services.

									(d)Fund

							(1)EstablishmentThere is established the Biodefense Medical

				Countermeasure Development Fund, which shall be available to carry out this

				section.

							(2)Funds

								(A)First fiscal

				year

									(i)Authorization

				and appropriationThere are

				authorized to be appropriated and there are appropriated to the Fund

				$340,000,000 to carry out this section for fiscal year 2007. Such funds shall

				remain available until expended.

									(ii)Authorization

				of appropriationsThere are

				authorized to be appropriated, in addition to the amounts appropriated under

				clause (i), $160,000,000 to carry out this section for fiscal year 2007. Such

				funds shall remain available until expended.

									(B)Subsequent

				fiscal years

									(i)In

				generalThere are authorized

				to be appropriated to carry out this section—

										(I)$500,000,000 for fiscal year 2008;

				and

										(II)such sums as may be necessary for fiscal

				years 2009 through 2012.

										(ii)Availability

				of fundsSuch sums authorized

				under clause (i) shall remain available until expended.

									(e)Inapplicability

				of Certain Provisions

							(1)Disclosure

								(A)In

				generalThe Secretary shall

				withhold from disclosure under section 552 of title 5, United States Code,

				specific technical data or scientific information that is created or obtained

				during the countermeasure and product advanced research and development funded

				by the Secretary that reveal vulnerabilities of existing medical or public

				health defenses against biological, chemical, nuclear, or radiological threats.

				Such information shall be deemed to be information described in section

				552(b)(3) of title 5, United States Code.

								(B)OversightInformation subject to nondisclosure under

				subparagraph (A) shall be reviewed by the Secretary every 5 years to determine

				the relevance or necessity of continued nondisclosure.

								(2)Federal Advisory Committee ActSection 14 of the

				Federal Advisory Committee Act (5

				U.S.C. App.) shall not apply to a working group of BARDA or to the National

				Biodefense Science Board under section 319M.

							319M.National Biodefense

				Science Board and working groups

						(a)In

				general

							(1)Establishment

				and functionThe Secretary

				shall establish the National Biodefense Science Board (referred to in this

				section as the Board) to provide expert advice and guidance to

				the Secretary on scientific, technical and other matters of special interest to

				the Department of Health and Human Services regarding current and future

				chemical, biological, nuclear, and radiological agents, whether naturally

				occurring, accidental, or deliberate.

							(2)MembershipThe membership of the Board shall be

				comprised of individuals who represent the Nation’s preeminent scientific,

				public health, and medical experts, as follows—

								(A)such Federal officials as the Secretary may

				determine are necessary to support the functions of the Board;

								(B)four individuals representing the

				pharmaceutical, biotechnology, and device industries;

								(C)four individuals representing academia;

				and

								(D)five other members as determined

				appropriate by the Secretary.

								(3)Term of

				appointmentA member of the

				Board described in subparagraph (B), (C), or (D) of paragraph (2) shall serve

				for a term of 3 years, except that the Secretary may adjust the terms of the

				initial Board appointees in order to provide for a staggered term of

				appointment for all members.

							(4)Consecutive

				appointments; maximum termsA

				member may be appointed to serve not more than 3 terms on the Board and may

				serve not more than 2 consecutive terms.

							(5)DutiesThe Board shall—

								(A)advise the Secretary on current and future

				trends, challenges, and opportunities presented by advances in biological and

				life sciences, biotechnology, and genetic engineering with respect to threats

				posed by naturally occurring infectious diseases and chemical, biological,

				radiological, and nuclear agents;

								(B)at the request of the Secretary, review and

				consider any information and findings received from the working groups

				established under subsection (b); and

								(C)at the request of the Secretary, provide

				recommendations and findings for expanded, intensified, and coordinated

				biodefense research and development activities.

								(6)Meetings

								(A)Initial

				meetingNot later than one

				year after the date of enactment of the Biodefense and Pandemic Vaccine and

				Drug Development Act of 2006, the Secretary shall hold the first meeting of the

				Board.

								(B)Subsequent

				meetingsThe Board shall meet

				at the call of the Secretary, but in no case less than twice annually.

								(7)VacanciesAny vacancy in the Board shall not affect

				its powers, but shall be filled in the same manner as the original

				appointment.

							(8)ChairpersonThe Secretary shall appoint a chairperson

				from among the members of the Board.

							(9)Powers

								(A)HearingsThe Board may hold such hearings, sit and

				act at such times and places, take such testimony, and receive such evidence as

				the Board considers advisable to carry out this subsection.

								(B)Postal

				servicesThe Board may use

				the United States mails in the same manner and under the same conditions as

				other departments and agencies of the Federal Government.

								(10)Personnel

								(A)Employees of

				the federal governmentA

				member of the Board that is an employee of the Federal Government may not

				receive additional pay, allowances, or benefits by reason of the member’s

				service on the Board.

								(B)Other

				membersA member of the Board

				that is not an employee of the Federal Government may be compensated at a rate

				not to exceed the daily equivalent of the annual rate of basic pay prescribed

				for level IV of the Executive Schedule under section 5315 of title 5, United

				States Code, for each day (including travel time) during which the member is

				engaged in the actual performance of duties as a member of the Board.

								(C)Travel

				expensesEach member of the

				Board shall receive travel expenses, including per diem in lieu of subsistence,

				in accordance with applicable provisions under subchapter I of chapter 57 of

				title 5, United States Code.

								(D)Detail of

				government employeesAny

				Federal Government employee may be detailed to the Board with the approval for

				the contributing agency without reimbursement, and such detail shall be without

				interruption or loss of civil service status or privilege.

								(b)Other working

				groupsThe Secretary may

				establish a working group of experts, or may use an existing working group or

				advisory committee, to—

							(1)identify innovative research with the

				potential to be developed as a qualified countermeasure or a qualified pandemic

				or epidemic product;

							(2)identify accepted animal models for

				particular diseases and conditions associated with any biological, chemical,

				radiological, or nuclear agent, any toxin, or any potential pandemic infectious

				disease, and identify strategies to accelerate animal model and research tool

				development and validation; and

							(3)obtain advice regarding supporting and

				facilitating advanced research and development related to qualified

				countermeasures and qualified pandemic or epidemic products that are likely to

				be safe and effective with respect to children, pregnant women, and other

				vulnerable populations, and other issues regarding activities under this

				section that affect such populations.

							(c)DefinitionsAny term that is defined in section 319L

				and that is used in this section shall have the same meaning in this section as

				such term is given in section 319L.

						(d)Authorization

				of appropriationsThere are

				authorized to be appropriated $1,000,000 to carry out this section for fiscal

				year 2007 and each fiscal year

				thereafter.

						.

			(b)Offset of

			 fundingThe amount

			 appropriated under the subheading Biodefense Countermeasures

			 under the heading Emergency Preparedness and Response in title

			 III of the Department of Homeland Security Appropriations Act, 2004 (Public Law

			 108–90) shall be decreased by $340,000,000.

			4.Clarification of

			 countermeasures covered by Project BioShield

			(a)Qualified

			 CountermeasureSection

			 319F–1(a) of the Public Health Service

			 Act (42 U.S.C. 247d–6a(a)) is amended by striking paragraph (2) and

			 inserting the following:

				

					(2)DefinitionsIn this section:

						(A)Qualified

				countermeasureThe term

				qualified countermeasure means a drug (as that term is defined by

				section 201(g)(1) of the Federal Food, Drug,

				and Cosmetic Act (21 U.S.C. 321(g)(1))), biological product (as that

				term is defined by section 351(i) of this Act (42 U.S.C. 262(i))), or device

				(as that term is defined by section 201(h) of the

				Federal Food, Drug, and Cosmetic Act

				(21 U.S.C. 321(h))), that the Secretary determines to be a priority (consistent

				with sections 302(2) and 304(a) of the Homeland Security Act of 2002)

				to—

							(i)diagnose, mitigate, prevent, or treat harm

				from any biological agent (including organisms that cause an infectious

				disease) or toxin, chemical, radiological, or nuclear agent that may cause a

				public health emergency affecting national security; or

							(ii)diagnose, mitigate, prevent, or treat harm

				from a condition that may result in adverse health consequences or death and

				may be caused by administering a drug, biological product, or device that is

				used as described in this subparagraph.

							(B)Infectious

				diseaseThe term

				infectious disease means a disease potentially caused by a

				pathogenic organism (including a bacteria, virus, fungus, or parasite) that is

				acquired by a person and that reproduces in that

				person.

						.

			(b)Security

			 CountermeasureSection

			 319F–2(c)(1)(B) is amended by striking treat, identify, or

			 prevent each place it appears and inserting diagnose, mitigate,

			 prevent, or treat.

			(c)Limitation on

			 use of fundsSection 510(a)

			 of the Homeland Security Act of 2002 (6 U.S.C. 320(a)) is amended by adding at

			 the end the following: None of the funds made available under this

			 subsection shall be used to procure countermeasures to diagnose, mitigate,

			 prevent, or treat harm resulting from any naturally occurring infectious

			 disease..

			5.Orphan drug market

			 exclusivity for countermeasure products

			(a)In

			 generalSection 527 of the

			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360cc) is amended by adding at

			 the end the following:

				

					(c)Market

				exclusivities for countermeasures, antibiotics, and antiinfectives

						(1)In

				generalExcept as provided in

				paragraph (2), with respect to a drug that is designated under section 526 for

				a rare disease or condition, the period referred to in this section is deemed

				to be 10 years in lieu of 7 years if—

							(A)such rare disease or condition is directly

				caused by a—

								(i)(I)biological agent (including an organism

				that causes infectious disease);

									(II)toxin; or

									(III)chemical, radiological, or nuclear agent;

				and

									(ii)such biological agent (including an

				organism that causes an infectious disease), toxin, or chemical, radiological

				or nuclear agent, is identified as a material threat under subsection

				(c)(2)(A)(ii) of section 319F–2 of the Public Health Service Act;

								(B)such drug is determined by the Secretary to

				be a security countermeasure under subsection (c)(1)(B) of such section 319F–2

				with respect to such agent or toxin;

							(C)no active ingredient (including a salt or

				ester of the active ingredient) of the drug has been approved under an

				application under section 505(b) prior to the submission of the request for

				designation of the new drug under section 526; and

							(D)notice respecting the designation of a drug

				under section 526 has been made available to the public.

							(2)Application of

				provisionParagraph (1) shall

				apply with respect to an antibiotic drug or antiinfective drug designated under

				section 526 only if—

							(A)no active ingredient (including a salt or

				ester of the active ingredient) of such drug has been approved as a feed or

				water additive for an animal in the absence of any clinical sign of disease in

				the animal for growth promotion, feed efficiency, weight gain, routine disease

				prevention, or other routine purpose;

							(B)no active ingredient (including a salt or

				ester of the active ingredient) of such drug has been approved for use in

				humans under section 505 or approved for human use under section 507 (as in

				effect prior to November 21, 1997) prior to the submission of the request for

				designation of the new drug under section 526;

							(C)the Secretary has made a determination

				that—

								(i)such drug is not a member of a class of

				antibiotics that is particularly prone to creating antibiotic

				resistance;

								(ii)sufficient antibiotics do not already exist

				in the same class;

								(iii)such drug represents a significant clinical

				improvement over other antibiotic drugs;

								(iv)such drug is for a serious or

				life-threatening disease or conditions; and

								(v)such drug is for a countermeasure use;

				and

								(D)notice respecting the designation of a drug

				under section 526 has been made available to the public.

							(3)Rule of

				constructionWith respect to

				a drug to which this subsection applies, and which is also approved for

				additional uses to which this subsection does not apply, nothing in section

				505(b)(2) or 505(j) shall prohibit the Secretary from approving a drug under

				section 505(b)(2) or 505(j) with different or additional labeling for the drug

				as the Secretary deems necessary to ensure that the drug is safe and effective

				for the uses to which this subsection does not apply.

						(4)Study and

				reportNot later than January

				1, 2011, the Comptroller General of the United States shall conduct a study and

				submit to Congress a report concerning the effect of and activities under this

				subsection. Such study and report shall examine all relevant issues

				including—

							(A)the effectiveness of this subsection in

				improving the availability of novel countermeasures for procurement under

				section 319F–2 of the Public Health Service Act;

							(B)the effectiveness of this subsection in

				improving the availability of drugs that treat serious or life threatening

				diseases or conditions and offer significant clinical improvements;

							(C)the continued need for additional

				incentives to create more antibiotics and antiinfectives;

							(D)the economic impact of the section on

				taxpayers and consumers, including—

								(i)the economic value of additional drugs

				provided for under this subsection, including the impact of improved health

				care and hospitalization times associated with treatment of nosocomial

				infections; and

								(ii)the economic cost of any delay in the

				availability of lower cost generic drugs on patients, the insured, and Federal

				and private health plans;

								(E)the adequacy of limits under subparagraphs

				(A) and (B) of paragraph (2) to maximize the useful period during which

				antibiotic drugs or antiinfective drugs remain therapeutically useful

				treatments; and

							(F)any recommendations for modifications to

				this subsection that the Comptroller determines to be appropriate.

							(5)Effective

				dateThis subsection shall

				apply only to products for which an applicant has applied for designation under

				section 526 after the date of enactment of the Biodefense and Pandemic Vaccine

				and Drug Development Act of 2006.

						(6)SunsetThis subsection shall not apply with

				respect to any designation of a drug under section 526 made by the Secretary on

				or after October 1,

				2011.

						.

			6.Technical

			 assistanceSubchapter E of

			 chapter V of the Federal Food, Drug, and

			 Cosmetic Act (21 U.S.C. 360bbb et seq.) is amended by adding at the

			 end the following:

			

				565.Technical

				assistanceThe Secretary, in

				consultation with the Commissioner of Food and Drugs, shall establish within

				the Food and Drug Administration a team of experts on manufacturing and

				regulatory activities (including compliance with current Good Manufacturing

				Practice) to provide both off-site and on-site technical assistance to the

				manufacturers of qualified countermeasures (as defined in section 319F–1 of the

				Public Health Service Act), security

				countermeasures (as defined in section 319F–2 of such Act), or vaccines, at the

				request of such a manufacturer and at the discretion of the Secretary, if the

				Secretary determines that a shortage or potential shortage may occur in the

				United States in the supply of such vaccines or countermeasures and that the

				provision of such assistance would be beneficial in helping alleviate or avert

				such

				shortage.

				.

		7.Collaboration and

			 coordination

			(a)Limited

			 Antitrust Exemption

				(1)Meetings and

			 consultations to discuss security countermeasures, qualified countermeasures,

			 or qualified pandemic or epidemic product development

					(A)Authority to

			 conduct meetings and consultationsThe Secretary of Health and Human Services

			 (referred to in this subsection as the Secretary), in

			 coordination with the Attorney General and the Secretary of Homeland Security,

			 may conduct meetings and consultations with persons engaged in the development

			 of a security countermeasure (as defined in section 319F–2 of the

			 Public Health Service Act (42 U.S.C.

			 247d–6b)) (as amended by this Act), a qualified countermeasure (as defined in

			 section 319F–1 of the Public Health Service

			 Act (42 U.S.C. 247d–6a)) (as amended by this Act), or a qualified

			 pandemic or epidemic product (as defined in section 319F–3 of the

			 Public Health Service Act (42 U.S.C.

			 247d–6d)) for the purpose of the development, manufacture, distribution,

			 purchase, or storage of a countermeasure or product. The Secretary may convene

			 such meeting or consultation at the request of the Secretary of Homeland

			 Security, the Attorney General, the Chairman of the Federal Trade Commission

			 (referred to in this section as the Chairman), or any interested

			 person, or upon initiation by the Secretary. The Secretary shall give prior

			 notice of any such meeting or consultation, and the topics to be discussed, to

			 the Attorney General, the Chairman, and the Secretary of Homeland

			 Security.

					(B)Meeting and

			 consultation conditionsA

			 meeting or consultation conducted under subparagraph (A) shall—

						(i)be chaired or, in the case of a

			 consultation, facilitated by the Secretary;

						(ii)be open to persons involved in the

			 development, manufacture, distribution, purchase, or storage of a

			 countermeasure or product, as determined by the Secretary;

						(iii)be open to the Attorney General, the

			 Secretary of Homeland Security, and the Chairman;

						(iv)be limited to discussions involving covered

			 activities; and

						(v)be conducted in such manner as to ensure

			 that no national security, confidential commercial, or proprietary information

			 is disclosed outside the meeting or consultation.

						(C)LimitationThe Secretary may not require participants

			 to disclose confidential commercial or proprietary information.

					(D)TranscriptThe Secretary shall maintain a complete

			 verbatim transcript of each meeting or consultation conducted under this

			 subsection, which shall not be disclosed under section 552 of title 5, United

			 States Code, unless such Secretary, in consultation with the Attorney General

			 and the Secretary of Homeland Security, determines that disclosure would pose

			 no threat to national security. The determination regarding possible threats to

			 national security shall not be subject to judicial review.

					(E)Exemption

						(i)In

			 generalSubject to clause

			 (ii), it shall not be a violation of the antitrust laws for any person to

			 participate in a meeting or consultation conducted in accordance with this

			 paragraph.

						(ii)LimitationClause (i) shall not apply to any agreement

			 or conduct that results from a meeting or consultation and that is not covered

			 by an exemption granted under paragraph (4).

						(2)Submission of

			 written agreementsThe

			 Secretary shall submit each written agreement regarding covered activities that

			 is made pursuant to meetings or consultations conducted under paragraph (1) to

			 the Attorney General and the Chairman for consideration. In addition to the

			 proposed agreement itself, any submission shall include—

					(A)an explanation of the intended purpose of

			 the agreement;

					(B)a specific statement of the substance of

			 the agreement;

					(C)a description of the methods that will be

			 utilized to achieve the objectives of the agreement;

					(D)an explanation of the necessity for a

			 cooperative effort among the particular participating persons to achieve the

			 objectives of the agreement; and

					(E)any other relevant information determined

			 necessary by the Attorney General, in consultation with the Chairman and the

			 Secretary.

					(3)Exemption for

			 conduct under approved agreementIt shall not be a violation of the

			 antitrust laws for a person to engage in conduct in accordance with a written

			 agreement to the extent that such agreement has been granted an exemption under

			 paragraph (4), during the period for which the exemption is in effect.

				(4)Action on

			 written agreements

					(A)In

			 generalThe Attorney General,

			 in consultation with the Chairman, shall grant, deny, grant in part and deny in

			 part, or propose modifications to an exemption request regarding a written

			 agreement submitted under paragraph (2), in a written statement to the

			 Secretary, within 15 business days of the receipt of such request. An exemption

			 granted under this paragraph shall take effect immediately.

					(B)ExtensionThe Attorney General may extend the 15-day

			 period referred to in subparagraph (A) for an additional period of not to

			 exceed 10 business days.

					(C)DeterminationAn exemption shall be granted regarding a

			 written agreement submitted in accordance with paragraph (2) only to the extent

			 that the Attorney General, in consultation with the Chairman and the Secretary,

			 finds that the conduct that will be exempted will not have any substantial

			 anticompetitive effect that is not reasonably necessary for ensuring the

			 availability of the countermeasure or product involved.

					(5)Limitation on

			 and renewal of exemptionsAn

			 exemption granted under paragraph (4) shall be limited to covered activities,

			 and such exemption shall be renewed (with modifications, as appropriate,

			 consistent with the finding described in paragraph (4)(C)), on the date that is

			 3 years after the date on which the exemption is granted unless the Attorney

			 General in consultation with the Chairman determines that the exemption should

			 not be renewed (with modifications, as appropriate) considering the factors

			 described in paragraph (4).

				(6)Authority to

			 obtain informationConsideration by the Attorney General for

			 granting or renewing an exemption submitted under this section shall be

			 considered an antitrust investigation for purposes of the Antitrust Civil

			 Process Act (15 U.S.C. 1311 et seq.).

				(7)Limitation on

			 partiesThe use of any

			 information acquired under an agreement for which an exemption has been granted

			 under paragraph (4), for any purpose other than specified in the exemption,

			 shall be subject to the antitrust laws and any other applicable laws.

				(8)ReportNot later than one year after the date of

			 enactment of this Act and biannually thereafter, the Attorney General and the

			 Chairman shall report to Congress on the use of the exemption from the

			 antitrust laws provided by this subsection.

				(b)SunsetThe applicability of this section shall

			 expire at the end of the 6-year period that begins on the date of enactment of

			 this Act.

			(c)DefinitionsIn this section:

				(1)Antitrust

			 lawsThe term antitrust

			 laws—

					(A)has the meaning given such term in

			 subsection (a) of the first section of the Clayton Act (15 U.S.C. 12(a)),

			 except that such term includes section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to

			 the extent such section 5 applies to unfair methods of competition; and

					(B)includes any State law similar to the laws

			 referred to in subparagraph (A).

					(2)Countermeasure

			 or productThe term

			 countermeasure or product refers to a security countermeasure,

			 qualified countermeasure, or qualified pandemic or epidemic product (as those

			 terms are defined in subsection (a)(1)).

				(3)Covered

			 activities

					(A)In

			 generalExcept as provided in

			 subparagraph (B), the term covered activities includes any

			 activity relating to the development, manufacture, distribution, purchase, or

			 storage of a countermeasure or product.

					(B)ExceptionThe term covered activities

			 shall not include, with respect to a meeting or consultation conducted under

			 subsection (a)(1) or an agreement for which an exemption has been granted under

			 subsection (a)(4), the following activities involving 2 or more persons:

						(i)Exchanging information among competitors

			 relating to costs, profitability, or distribution of any product, process, or

			 service if such information is not reasonably necessary to carry out covered

			 activities—

							(I)with respect to a countermeasure or product

			 regarding which such meeting or consultation is being conducted; or

							(II)that are described in the agreement as

			 exempted.

							(ii)Entering into any agreement or engaging in

			 any other conduct—

							(I)to restrict or require the sale, licensing,

			 or sharing of inventions, developments, products, processes, or services not

			 developed through, produced by, or distributed or sold through such covered

			 activities; or

							(II)to restrict or require participation, by

			 any person participating in such covered activities, in other research and

			 development activities, except as reasonably necessary to prevent the

			 misappropriation of proprietary information contributed by any person

			 participating in such covered activities or of the results of such covered

			 activities.

							(iii)Entering into any agreement or engaging in

			 any other conduct allocating a market with a competitor that is not expressly

			 exempted from the antitrust laws under subsection (a)(4).

						(iv)Exchanging information among competitors

			 relating to production (other than production by such covered activities) of a

			 product, process, or service if such information is not reasonably necessary to

			 carry out such covered activities.

						(v)Entering into any agreement or engaging in

			 any other conduct restricting, requiring, or otherwise involving the production

			 of a product, process, or service that is not expressly exempted from the

			 antitrust laws under subsection (a)(4).

						(vi)Except as otherwise provided in this

			 subsection, entering into any agreement or engaging in any other conduct to

			 restrict or require participation by any person participating in such covered

			 activities, in any unilateral or joint activity that is not reasonably

			 necessary to carry out such covered activities.

						(vii)Entering into any agreement or engaging in

			 any other conduct restricting or setting the price at which a countermeasure or

			 product is offered for sale, whether by bid or otherwise.

						8.ProcurementSection 319F–2 of the

			 Public Health Service Act (42 U.S.C.

			 247d–6b) is amended—

			(1)in the section heading, by inserting

			 and security countermeasure

			 procurements before the period; and

			(2)in subsection (c)—

				(A)in the subsection heading, by striking

			 Biomedical;

				(B)in paragraph (5)(B)(i), by striking

			 to meet the needs of the stockpile and inserting to meet

			 the stockpile needs;

				(C)in paragraph (7)(B)—

					(i)by striking the subparagraph heading and

			 all that follows through Homeland Security Secretary and

			 inserting the following: Interagency agreement; cost.—The Homeland Security

			 Secretary; and

					(ii)by striking clause (ii);

					(D)in paragraph (7)(C)(ii)—

					(i)by amending clause (I) to read as

			 follows:

						

							(I)Payment

				conditioned on deliveryThe

				contract shall provide that no payment may be made until delivery of a portion,

				acceptable to the Secretary, of the total number of units contracted for,

				except that, notwithstanding any other provision of law, the contract may

				provide that, if the Secretary determines (in the Secretary’s discretion) that

				an advance payment, partial payment for significant milestones, or payment to

				increase manufacturing capacity is necessary to ensure success of a project,

				the Secretary shall pay an amount, not to exceed 10 percent of the contract

				amount, in advance of delivery. The Secretary shall, to the extent practicable,

				make the determination of advance payment at the same time as the issuance of a

				solicitation. The contract shall provide that such advance payment is required

				to be repaid if there is a failure to perform by the vendor under the contract.

				The contract may also provide for additional advance payments of 5 percent each

				for meeting the milestones specified in such contract. Provided that the

				specified milestones are reached, these advanced payments of 5 percent shall

				not be required to be repaid. Nothing in this subclause shall be construed as

				affecting the rights of vendors under provisions of law or regulation

				(including the Federal Acquisition Regulation) relating to the termination of

				contracts for the convenience of the

				Government.

							;

				and

					(ii)by adding at the end the following:

						

							(VII)Sales

				exclusivityThe contract may

				provide that the vendor is the exclusive supplier of the product to the Federal

				Government for a specified period of time, not to exceed the term of the

				contract, on the condition that the vendor is able to satisfy the needs of the

				Government. During the agreed period of sales exclusivity, the vendor shall not

				assign its rights of sales exclusivity to another entity or entities without

				approval by the Secretary. Such a sales exclusivity provision in such a

				contract shall constitute a valid basis for a sole source procurement under

				section 303(c)(1) of the Federal Property and Administrative Services Act of

				1949 (41 U.S.C. 253(c)(1)).

							(VIII)Surge

				capacityThe contract may

				provide that the vendor establish domestic manufacturing capacity of the

				product to ensure that additional production of the product is available in the

				event that the Secretary determines that there is a need to quickly purchase

				additional quantities of the product. Such contract may provide a fee to the

				vendor for establishing and maintaining such capacity in excess of the initial

				requirement for the purchase of the product. Additionally, the cost of

				maintaining the domestic manufacturing capacity shall be an allowable and

				allocable direct cost of the contract.

							(IX)Contract

				TermsThe Secretary, in any

				contract for procurement under this section, may specify—

								(aa)the dosing and administration requirements

				for countermeasures to be developed and procured;

								(bb)the amount of funding that will be

				dedicated by the Secretary for development and acquisition of the

				countermeasure; and

								(cc)the specifications the countermeasure must

				meet to qualify for procurement under a contract under this

				section.

								;

				and

					(E)in paragraph (8)(A), by adding at the end

			 the following: Such agreements may allow other executive agencies to

			 order qualified and security countermeasures under procurement contracts or

			 other agreements established by the Secretary. Such ordering process (including

			 transfers of appropriated funds between an agency and the Department of Health

			 and Human Services as reimbursements for such orders for countermeasures) may

			 be conducted under the authority of section 1535 of title 31, United States

			 Code, except that all such orders shall be processed under the terms

			 established under this section for the procurement of

			 countermeasures..

				9.Rule of

			 constructionNothing in this

			 Act, or any amendment made by this Act, shall be construed to affect any law

			 that applies to the National Vaccine Injury Compensation Program under title

			 XXI of the Public Health Service Act

			 (42 U.S.C. 300aa–1 et seq.), including such laws regarding—

			(1)whether claims may be filed or compensation

			 may be paid for a vaccine-related injury or death under such Program;

			(2)claims pending under such Program;

			 and

			(3)any petitions, cases, or other proceedings

			 before the United States Court of Federal Claims pursuant to such title.

			

